Citation Nr: 1535592	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an acquired psychiatric disorder, to include schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record fails to establish that the Veteran has a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in March 2011, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

The Veteran was afforded a VA examination in March 2015.  The examiner reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records as well as private medical records have been obtained and considered.  Although the Board is remanding the issue of service connection for an acquired psychiatric disorder, other than PTSD, for missing private medical evidence, the Board finds that proceeding with a decision on the issue of entitlement to PTSD, without obtaining these records will not prejudice the Veteran.  In that regard, the medical evidence indicates that the Veteran does not have a current diagnosis of PTSD. Furthermore, the Veteran has not alleged that any medical professional has ever rendered a diagnosis of PTSD; rather, he believes that his diagnosis should be PTSD. Therefore, remanding to obtain the missing medical evidence will serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran. Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection for PTSD

Proof a current disability is a threshold to establishing service-connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).


On his January 2011 VA Form, the Veteran stated that a diagnosis of PTSD would be a "more appropriate diagnosis," based on his fear or enemy activity while serving as an Army scout along the East German border during the Cold War.  In a January 2011 VA Form 21-0781, the Veteran also stated he feared enemy activity while patrolling the East German border.  He stated that he expected an attack at any time because his "unit was always at a high state of alert and locked and loaded with live [ammunition]."  The Veteran later reported that although he was never in combat, he was on border control in Germany and was scared from guarding the Russian border.  He indicated that the job was "stressful but no[t] traumatic."  The Veteran also reported that he sometimes hears voices, feels paranoid, has anxiety, memory problems and a depressed mood.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in July 2012 (prior to August 4, 2014), the diagnosis of his PTSD should conform to DSM-IV.  See 38 C.F.R. § 4.125(a) (2014).

Notably, the Veteran underwent VA examination in March 2015, and the examination was conducted pursuant to the DSM-5 criteria, rather than the DSM-IV criteria.  The Board finds that the error is harmless in this case, and not prejudicial to the Veteran.  Specifically, the examiner found that the first criterion (regarding the stressor) was not met in this Veteran's case.  The change from DSM-IV to DSM-5 with respect to the stressor criterion added "actual or threatened sexual violence" and "recurring or extreme indirect exposure."  It also removed the requirement that the person experienced fear, helplessness, or horror immediately after the traumatic event.  These changes, therefore, broadened what would be considered a stressor.  Even under this more liberal view of the stressor, the competent medical professional found that the Veteran's experience did not qualify as a stressor.  

Specifically, the examiner noted that the Veteran's "stressor" of being on guard duty did not meet Criterion A to support a diagnosis of PTSD.  The examiner opined that there was no evidence of PTSD and attributed the Veteran's mental health problems to depression and a history of hallucinations.  

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran meets the criteria for a diagnosis of PTSD during any period of his appeal, as required by VA regulations.  Indeed, as noted above, the record reflects that the March 2015 VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD, despite considering the Veteran's assertions regarding symptomatology.  The March 2015 VA examiner reviewed the Veteran's service treatment records and post-service records and considered the Veteran's statements as well as assessed his symptoms before providing an opinion.  The Board finds the opinion to be of significant probative value.  No other medical treatment professional of record has diagnosed the Veteran with PTSD.

In addition to the competent medical evidence on the issue of diagnosis, the Board has considered the Veteran's statements regarding his symptoms.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his psychiatric symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's reported psychiatric symptomatology is found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD are not competent evidence.  The regulations that govern entitlement to service connection for PTSD, however, are clear.  The diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis consistent with the American Psychiatric Association's established criteria.  In this case, the Veteran's diagnosis does not meet those criteria.

Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for PTSD, as he has no current diagnosis of the disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

First, in its December 2014 remand, the Board directed the AOJ to obtain the Veteran's VA treatment records from 1981.  In that regard, the Veteran testified at a Board hearing that he sought treatment within one year after his 1980 discharge.  However, the AOJ only requested the Veteran's outpatient treatment records from January 1, 1980 to December 31, 1980.  The San Antonio VA facility replied that there were no records for the requested timeframe.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, on remand, the AOJ should request the Veteran's VA treatment records from 1981 to January 2006 (records from January 2006 to present are of record).  

Second, the Board requested the AOJ obtain the Veteran's private treatment records from Drs. Fernandez, Martinez, and Rodriguez and the Mexican American Unity Council and any other private facility where the Veteran has been assessed or treated for his psychiatric disability.  In February 2015, the regional office sent the Veteran a letter which requested that he provide authorization for the release of his private medical records.  However, in February 2015, the Veteran only listed a VA facility on his VA Form 21-4242 (Authorization for Release of Information).  VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board will afford the Veteran one final opportunity to authorize the release of his private records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records dating from 1981 to January 2006 and associate them with the electronic claims folder.

2.  Contact the Veteran again and request that he provide or authorize the release of records from Drs. Fernandez, Martinez, and Rodriguez and the Mexican American Unity Council and any other private facility where the Veteran has been assessed or treated for his psychiatric disability.  See November 2001 submission of medical treatment records.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, obtain an addendum opinion from the March 2015 examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

With respect to any acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether it is as least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.

The examiner is asked to address contradictory evidence including, but not limited to, evidence of a diagnosis of schizoaffective disorder.  See 2001 Dr. Connolly psychological evaluation and 1992 Applied Psychology Institute Psychological Assessment report.  The examiner is also requested to address the Veteran's competent reports of symptoms of depression and hallucinations within one year of discharge from service.

A full and complete explanation for all opinions expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


